DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is responsive to an amendment filed August 13, 2019. Claims 22-30 are pending. Claims 1-21 have been canceled. New claims 22-30 have been added.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 28, 2020 and January 30, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-30 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 22, at line 13, the claim requires the limitations “computer-executable instructions embodied on a computer readable storage medium.” However, from the limitations “a memory for storing data” at line 10, it is unclear whether or not the control unit includes one or more than one computer-readable storage medium and/or whether the computer readable storage medium itself is indeed non-transitory and tangible. 
In regards to claim 25, 

at line 4, the term “nominal amount” is a relative term which renders the claim indefinite. The term “nominal amount” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In regards to claim 28, at line 13, the claim requires the limitations “computer-executable instructions embodied on a computer readable storage medium.” However, from the limitations “a memory for storing data” at line 10, it is unclear whether or not the control unit includes one or more than one computer-readable storage medium and/or whether the computer readable storage medium itself is indeed non-transitory and tangible. 
In regards to claim 29, 
at line 3, the limitation “if” renders the claim indefinite; for example, it is unclear whether the limitations following the limitation are part of the claim; and,
at line 4, the term “nominal amount” is a relative term which renders the claim indefinite. The term “nominal amount” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-30 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 22 recite(s), at least in part the following step(s): “determine a characteristic of blood flow in the body part as a function of the received signals”; and 
“determine whether the compression garment is in use by the patient based on a comparison of the characteristic of blood flow to a predetermined standard.” These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) by a mathematical process but for the recitation of generic computer components. In other words, absent the recitation of one or more processors, nothing precludes the claimed step from practically being performed by a mathematical process. For example, absent the limitation(s) “one or more processors” in the step(s), the “determin[ing]” in the step(s) involves the user determinihg by a mathematical process, function, or equation. In view of the foregoing, claim(s) 22 recite(s) an abstract idea.
For example, the following caselaw: Elec. Power Grp., LLC v. Alstom S.A. (Fed. Cir. 2016) contains the following analysis:  “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007).  Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon. com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea.” [Emphasis added].
The judicial exception(s) is/are not integrated into a practical application. Neither the arrangement of the additional elements, nor the additional elements themselves, apply, rely on, or use the judicial exception recited supra in a manner that imposes a meaningful limit on the judicial exception. Rather, the additional element(s) is/are recited with a high level of generality (i.e., as a generic data collection means performing a generic data collection function, a generic data display means performing a generic display function, and/or a generic computer performing a generic computer function) such that it amounts to no more than instructions to apply the exception using a generic computer component. Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea and/or law of nature.
The claim(s) include(s) the additional step(s)/element(s) recited above. The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks. The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Therefore, the Office takes Official notice that the instantly claimed additional steps/elements are well-understood, routine and convention. Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, Claim(s) 22 do(es) not amount to significantly more than the abstract idea itself.
In regards to claim(s) 23-26, the claimed invention further describes the judicial exception in detail without however integrating said judicial exception into a practical application and/or providing additional elements that are sufficient to amount to significantly more than the judicial exception for reasons provided supra.
In regards to claim(s) 27, the claimed invention(s) further recite(s) additional element(s) that do(es) not integrate the judicial exception into a practical application and is/are not sufficient to amount to significantly more than the judicial exception for the reasons provided supra.
Claim(s) 28 recite(s), at least in part the following step(s): “determine a venous refill time of the body part as a function of the received signals”; and “determine whether the compression garment is in use by the patient as a function of the received signals.” These step(s), when given its/their broadest reasonable interpretation(s), describe(s) carrying out said step(s) by a mathematical process but for the recitation of generic computer components. In other words, absent the recitation of one more processors, nothing precludes the claimed step from practically being performed by a mathematical process. For example, absent the limitation(s) “one or more processors” in the step(s), the “determining” in the step(s) involves the user determining by a mathematical process, function, or equation. In view of the foregoing, claim(s) 28 recite(s) an abstract idea.
For example, the following caselaw: Elec. Power Grp., LLC v. Alstom S.A. (Fed. Cir. 2016) contains the following analysis:  “Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007).  Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon. com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972); Diamond v. Diehr, 450 U.S. 175 (1981). And we have recognized that merely presenting the results of abstract processes of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014). Here, the claims are clearly focused on the combination of those abstract-idea processes. The advance they purport to make is a process of gathering and analyzing information of a specified content, then displaying the results, and not any particular assertedly inventive technology for performing those functions. They are therefore directed to an abstract idea.” [Emphasis added].
The judicial exception(s) is/are not integrated into a practical application. Neither the arrangement of the additional elements, nor the additional elements themselves, apply, rely on, or use the judicial exception recited supra in a manner that imposes a meaningful limit on the judicial exception. Rather, the additional element(s) is/are recited with a high level of generality (i.e., as a generic data collection means performing a generic data collection function, a generic data display means performing a generic display function, and/or a generic computer performing a generic computer function) such that it amounts to no more than instructions to apply the exception using a generic computer component. Therefore, the additional element(s) does not integrate the exception(s) into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea and/or law of nature.
The claim(s) include(s) the additional step(s)/element(s) recited above. The additional step(s)/element(s) are not sufficient to amount to significantly more than the judicial exception(s) since such additional step(s)/element(s) are generically claimed to enable an insignificant extra-solution activity including the collection of data by performing the basic functions of: (i) receiving, processing, and/or calculating data, and/or (ii) automating mental tasks. The courts have recognized these functions to be well-understood, routine, and conventional functions when claimed in a merely generic manner. Therefore, the Office takes Official notice that the instantly claimed additional steps/elements are well-understood, routine and convention. Merely adding hardware that performs ‘“well understood, routine, conventional activities]’ previously known to the industry” will not make claims patent-eligible (In re TLI Communications LLC). In other words, the additional step(s)/element(s) amount(s) to no more than mere instructions to apply the exception(s) using generic computer component(s). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Accordingly, Claim(s) 28 do(es) not amount to significantly more than the abstract idea itself.
In regards to claim(s) 29-30, the claimed invention further describes the judicial exception in detail without however integrating said judicial exception into a practical application and/or providing additional elements that are sufficient to amount to significantly more than the judicial exception for reasons provided supra.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 22 & 28 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Vess (US 2011/0190675).
In regards to claim 22, Vess discloses a control unit for monitoring patient compliance with a compression therapy regimen delivered to a body part by inflatable bladders of a compression garment (102, 202) in fluid communication with the control unit 104 (see at least figs. 1-3; par 0018-0019), the control unit 104 comprising: 
at least one pressure sensor for detecting pressure in at least one of the inflatable bladders and generating signals corresponding to the measured pressure (see par 0031); 
a pump 106 for pressurizing fluid (see at least fig. 1; par 0018); 
an outlet port 106 in fluid communication with the pump 106, said outlet port 106 being configured to connect fluid tubing thereto for selectively delivering pressurized fluid to at least one of the inflatable bladders (see at least fig. 1; par 0018); 
a memory (i.e. of the processor) for storing data (see at least par 0022); 
one or more processors 244 receiving and responsive to the signals generated by the pressure sensor (see at least par 0031), the one or more processors 244 being in communication with the memory (i.e. of the processor); and 
computer-executable instructions (see at least fig. 6B) embodied on a computer readable storage medium, the computer-executable instructions including instructions for causing the one or more processors 244 to: 
determine a venous refill time (i.e. VRT) of the body part as a function of the received signals (see at least step 626 of fig. 6B); and,


    PNG
    media_image1.png
    504
    362
    media_image1.png
    Greyscale

determine whether the compression garment (102, 202) is in use by the patient based on a comparison of the characteristic of blood flow to a predetermined standard (i.e., normal values) (see at least par 0030-0032).
In regards to claim 28, Vess discloses a control unit(c for monitoring patient compliance with a compression therapy regimen delivered to a body part by inflatable bladders of a compression garment (102, 202) in fluid communication with the control unit 104 (see at least figs. 1-3; par 0018-0019), the control unit 104 comprising: 
at least one pressure sensor for detecting pressure in at least one of the inflatable bladders and generating signals corresponding to the measured pressure (see par 0031); 
a pump 106 for pressurizing fluid (see at least fig. 1; par 0018); 
an outlet port 106 in fluid communication with the pump 106, said outlet port 106 being configured to connect fluid tubing thereto for selectively delivering pressurized fluid to at least one of the inflatable bladders (see at least fig. 1; par 0018); 
a memory (i.e. of the processor) for storing data (see at least par 0022); 
one or more processors 244 receiving and responsive to the signals generated by the pressure sensor (see at least par 0031), the one or more processors 244 being in communication with the memory (i.e. of the processor); and 

    PNG
    media_image1.png
    504
    362
    media_image1.png
    Greyscale

computer-executable instructions (see at least fig. 6B) embodied on a computer readable storage medium, the computer-executable instructions including instructions for causing the one or more processors 244 to: 
determine a characteristic (i.e. VRT) of blood flow in the body part as a function of the received signals (see at least step 626 of fig. 6B); and,
determine whether the compression garment (102, 202) is in use by the patient based on a comparison of the characteristic of blood flow to a predetermined standard (i.e., normal values) (see at least par 0030-0032).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23-24 & 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vess (‘675) in view of Watson et al. (US 6,231,532) (“Watson” hereinafter).
In regards to claim 23, Vess discloses a control unit, as described above, that fails to explicitly teach a control unit wherein the instructions for causing the one or more processors to determine a characteristic of blood flow includes instructions to evaluate a pressure profile from the signals generated by the pressure sensor. However, Watson teaches that it is known to provide a control unit to determine a characteristic of blood flow and to evaluate a pressure profile from the signals generated by the pressure sensor (20, 60, 62, 152, 153) (see at least abstract; figs. 1-6; col. 2, lines 18-30; col. 3, lines 8-64).  Therefore, it would have been obvious to one ordinary skill in the art at the time Applicant's invention was made to provide instructions to the control unit of Vess to determine a characteristic of blood flow and to evaluate a pressure profile from the signals generated by the pressure sensor as taught by Watson since such a modification would amount to a simple substitution of one known element (i.e. the RF sensor of Vess) for another (i.e. the pressure sensor) to obtain predictable results such as determining patient compliance as suggested by Vess (see at least par 0031 of Vess)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 24, Vess discloses a control unit, as described above, that fails to explicitly teach a control unit wherein the instructions to evaluate a pressure profile comprise instructions to calculate vascular refill time. However, Watson teaches that it is known to provide a control unit to evaluate a pressure profile and to calculate vascular refill time (see at least abstract; figs. 1-6; col. 2, lines 18-30; col. 3, lines 8-64).  Therefore, it would have been obvious to one ordinary skill in the art at the time Applicant's invention was made to provide instructions to the control unit of Vess to evaluate a pressure profile and to calculate vascular refill time as taught by Watson since such a modification would amount to a simple substitution of one known element (i.e. the RF sensor of Vess) for another (i.e. the pressure sensor) to obtain predictable results such as determining patient compliance as suggested by Vess (see at least par 0031 of Vess)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
In regards to claim 27, Vess discloses a control unit, as described above, that fails to explicitly teach a control unit wherein computer-executable instructions further comprise instructions to cause the one or more processors to activate the pump to pressurize at least one of the inflatable bladders to a first pressure and then to a second pressure less than the first pressure, wherein determining a characteristic of blood flow is a function of signals received from the pressure sensor when the inflatable bladder is at the second pressure. However, Watson teaches that it is known provide a control unit 15 to activate the pump 16 to pressurize at least one of the inflatable bladders to a first pressure and then to a second pressure less than the first pressure, wherein determining a characteristic of blood flow is a function of signals received from the pressure sensor when the inflatable bladder is at the second pressure (see at least figs. 4-5; col. 3, lines 8-64). Therefore, it would have been obvious to one ordinary skill in the art at the time Applicant's invention was made to provide instructions to the control unit with computer-executable instructions further comprising instructions to cause the one or more processors as taught by Vess to activate the pump to pressurize at least one of the inflatable bladders to a first pressure and then to a second pressure less than the first pressure, wherein determining a characteristic of blood flow is a function of signals received from the pressure sensor when the inflatable bladder is at the second pressure as taught by Watson since such a modification would amount to applying a known technique (i.e. as taught by Watson) to a known device (i.e. Vess) ready for improvement to achieve a predictable result such as determining patient compliance as suggested by Vess (see at least par 0031 of Vess)--See KSR, 550 U.S. at___, 82 USPQ2d at 1396 (See MPEP § 214 3 for a discussion of the rationale(s) listed above. See also MPEP § 2144 - §2144.09 for additional guidance regarding support for obviousness determinations).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE T TOWA whose telephone number is (313)446-6655. The examiner can normally be reached Mon-Fri, 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RENE T TOWA/Primary Examiner, Art Unit 3791